Title: To James Madison from John Gavino, 2 February 1804 (Abstract)
From: Gavino, John
To: Madison, James


2 February 1804, Gibraltar. No. 143. Since his last of 26 Jan. has received the duplicate of JM’s 2 Nov. 1803 dispatch with its postscript of 4 Nov. Has not received the original or seen the Citizen. Has written Simpson regarding the gun carriages and enclosed a copy of JM’s dispatch. “I will be guided by his answer thereon should they arrive, and if he does not require them will then follow Consul Lear of Algeirs directions, to whom have wrote forwarding at same time your Dispatches, with Copy of the one to me, by a Spanish Vessel that will proceed in the course of this week. The Victualler arrived from Norfolk but brought no Gunn Carriages.”

“Yesterday” the English frigate Seahorse arrived from Algiers with British consul Falcon on board. Nelson had been ordered to return Falcon to Algiers, “and altho his Lordship went in sight of Algeirs at the time with Six Sail the Line, and sent him in with a frigate, they refused receiving him, saying were ready to admit any other Person as British Consul without Presents or any thing else but could by no means accept a Person whose proceedings had been Contrary to their Religion, he has gone on this day for Lisbon & England in the mean time Lord Nelson has Signified to the British Trade as their Consul had not been receivd at Algeir that they should be Cautiouse in approaching that Coast.” Encloses a dispatch from Baker. Adds in a 4 Feb. postscript that he has just received a letter from Simpson asking that the Citizen be sent to Tangier with the gun carriages on its arrival.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 3 pp.; docketed by Wagner as received 21 Mar.



   
   For Falcon’s expulsion from Algiers, see Gavino to JM, 15 Nov. 1803, and n. 3. For the British attempt to make the dey receive him again, see Tobias Lear to JM, 1 Jan. 1804, First Enclosure.


